ORDER

PER CURIAM
John Sarver appeals his conviction following a jury trial in the Circuit Court of St. Louis County of one count. of first-degree robbery. In his four points on appeal, Sarver contends that the trial court erred (1) by overruling his motion to suppress evidence based on the lack of probable cause for his arrest; (2) by admitting in- and out-of-court identifications of him the reliability of which was tainted by im-permissibly suggestive pretrial identification procedures; (3) by denying his motion to dismiss based on a violation of his right to a speedy trial; and (4) by denying his motion to strike for cause a venireperson he alleges fell asleep during part of.voir dire. We affirm. , ■
We have concluded that an extended opinion would have no- precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).